Case: 12-40094       Document: 00512146500         Page: 1     Date Filed: 02/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 19, 2013
                                     No. 12-40094
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LEO PATRICK COLLINS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:10-CR-1-1


Before KING, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Leo Patrick Collins has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Collins has filed a response as well as a motion for leave to file a supplemental
response. The motion to file a supplemental response is GRANTED.
       The record is insufficiently developed to allow consideration at this time
of Collins’s claims of ineffective assistance of counsel; such claims generally

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40094     Document: 00512146500       Page: 2   Date Filed: 02/19/2013

                                   No. 12-40094

“cannot be resolved on direct appeal when [they have] not been raised before the
district court since no opportunity existed to develop the record on the merits of
the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as Collins’s
responses. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, the motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                         2